Citation Nr: 9904787	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  96-33 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the appellant achieved the status of claimant for 
entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The appellant had service with the South Carolina Army 
National Guard from November 1974 to April 1996 and was on 
active duty for training from November 21, 1974 to March 
29,1975; May 24 to June 7, 1975; June 5 to 19, 1976; June 18 
to July 2, 1977; July 29 to August 12, 1978; June 16 to 30, 
1979; May 24 to June 7, 1980; August 9 to 10, 1980; May 23 to 
June 6, 1981; May 1 to 15, 1982; August 13 to 27, 1983; July 
21 to August 4, 1984; May 12 to 13, 1985; May 25  to June 8, 
1985; September 20 to 22, 1985; January 11 to 25, 1986; 
August 4 to 15, 1986; January 17 to 18, 1987; April 22 to 24, 
1987; April 25 to May 9, 1987, March 19 to April 2, 1988, 
April 25, 1987; and February 27 to 28, 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection low back strain and pain.  The 
notice of disagreement was submitted in April 1996.  The 
statement of the case was issued in May 1996.  A substantive 
appeal was received in July 1996.  The appellant testified at 
a personal hearing at the RO in February 1997. 

In his July 1996 substantive appeal, the appellant indicated 
that he wanted a hearing before a member of the Board at the 
RO.  By letter dated in January 1998, the Board requested 
that the appellant clarify whether he wanted a hearing before 
the Board at the RO.  Because no response from the appellant 
had been received, the Board remanded the case in March 1998 
for scheduling of the requested hearing.  After the issuance 
of the Remand, the appellant's response was received into the 
claims file, dated in February 1998, indicating that he did 
not want a Board hearing.

The Board remanded the case in April 1998 for additional 
development of the evidence.



FINDING OF FACT

The appellant does not have a low back disability due to a 
disease or injury incurred or aggravated during any period of 
active duty for training.


CONCLUSION OF LAW

The appellant has not achieved the status of claimant for 
entitlement to service connection for a low back disorder.. 
38 U.S.C.A. §§ 101(2) and (24), 1110, 1131(West 1991); 38 
C.F.R. § 3.6 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

In February 1975, the appellant was seen for complaints of 
low back and groin pain.  The examiner noted low back pain on 
examination.  Also pain was also noted in the groin area at 
night.  In March 1975, the appellant was seen for the same 
complaints of low back and groin pain.  He also reported some 
pain in the left testicle.  The examiner noted normal 
genitalia on examination and the assessment was non specific 
aches.  On examination in May 1978, the appellant denied 
recurrent back pain and the examiner indicated that the 
appellant had reported that he had always been healthy all of 
his life but had problems with recurrent dislocation of the 
left shoulder.  The clinical evaluation of the spine was 
normal.  The examiner found the appellant to be healthy.  On 
examination in May 1982, the appellant reported a history of 
recurrent back pain.  The clinical examination of the spine 
was normal.  No defects were noted.  In August 1982, the 
appellant complained of back pain.  He indicated that he had 
played volleyball the day before and that three to four hours 
later he had flank pain.  He also reported chronic back pain 
since 1975 which was worse today.  The assessment was 
muscular strain after volleyball.  In June 1985, the 
appellant was seen for back pain which occurred after he 
pulled up a tent.  On examination, there was mild back spasm 
and the assessment was lumbar sprain.  On examination in May 
1986, he denied a history of recurrent back pain.  The 
examiner indicated that there was nothing of significance in 
the appellant's past medical history.  The clinical 
evaluation of the spine was normal.  The examiner noted that 
the appellant was slightly obese and that otherwise the 
examination was normal.  On examination in October 1989, the 
appellant reported recurrent back pain and that he had a back 
injury on the job.  The clinical evaluation of the spine was 
normal.  

In December 1992, the appellant complained of back pain in 
the lumbar region secondary to "PT" test the previous day.  
He reported some pain the day before, but now worsened.  It 
was noted that he reported a long history of back pain and a 
herniated disk.  The impression was lumbar muscle strain.  
The appellant was seen again several days later in December 
1992 for complaints of back pain.  I was noted that he had 
had an MRI earlier that year showing L5-S1 herniated nucleus 
pulposus without displacement of nerve root.  The assessment 
was back strain.  On examination in May 1993, the appellant 
reported a history of recurrent low back pain from heavy 
lifting.  The clinical evaluation of the spine was normal.  

Received in February 1996, are St. Francis Xavier Hospital 
records dated from August 1994 to March 1995.  Those records 
show that in August 1994, disc herniation at L4-5 with 
spondylolisthesis at L5-S1 was diagnosed.  It was noted that 
he had a history of a work related injury while working for 
the City of Charleston.  A laminectomy-diskectomy with 
posterior lumbar interbody fusion and segmental 
instrumentation with iliac bone grafts from L4 to S1 was 
performed.  In April 1995, the hardware was surgically 
removed.

In July 1998, a statement was submitted by William E. Fender, 
M.D., indicating that the appellant was his patient from 1975 
to 1990.  Dr. Fender indicated that the appellant reported 
that he was injured while in the Army in 1975 and was treated 
by Dr. Fender for lumbar disc disease from 1975 to 1990.  Dr. 
Fender indicated that he examined the appellant in June 1996 
and found him to be suffering from low back syndrome 
secondary to lumbar disc disease and mild hypertension.  In a 
November 1996 statement, Dr. Fender indicated that he treated 
the appellant from the time of delivery until November 1974.  
Dr. Fender again indicated that he treated the appellant from 
1975 until 1990 for lumbar disc disease and that appellant 
reported that he injured his back while on active duty.  
Attached to that statement are copies of progress notes dated 
in June and October 1996 which note that the records of 
treatment were destroyed.  

In February 1997, the appellant testified that in 1975 he 
injured his back while doing some sit-ups.  He indicated that 
he heard something pop and then started to feel pain in the 
back.  He testified that he went on sick call and to the 
hospital from there.  He indicated that it was treated with 
ice and x-rays were taken.  He testified that he was given 
medication and a 24 hour rest period.  He indicated that he 
had back pain from then on.  The appellant testified that he 
went to see Dr. Fender after he came off active duty in 1975 
but then changed doctors when he began to work full time.  He 
indicated that Dr. Fender was retired and the records of 
treatment were destroyed.  The appellant indicated that he 
injured his back on the job in 1989, 1991 and in 1994 but 
that the initial injury was in 1975 while on active duty.  

Records pertaining to the appellant's claims for workers' 
compensation, received in June 1998, show that in August 1991 
the appellant reported that he injured his back while at work 
using a jackhammer in 1989 and it took him approximately one 
year to get better.  He indicated that he was perfectly well 
when he fell backwards into a hole in February 1991 and hit 
his low back on a tree stump.  He reported intermittent 
persistent low back discomfort.  The diagnosis was left low 
back pain.  Those records show that he was admitted to Roper 
Hospital in September 1991.  The hospital course included a 
series of lumbar epidural steroid blocks, physical therapy, 
muscle relaxants and analgesics.  Those records do not 
contain any medical opinion linking the current back 
disability to the appellant's active duty for training in 
1975.

Records of the Social Security Administration, received in 
September 1998, show that the appellant was awarded 
disability benefits on the basis of his low back disability, 
beginning in January 1994.  Those records show that in 
October 1993, the appellant reported a history in 
intermittent low back pain dating back to 1974.  He reported 
that he injured his back on the job in October 1991.  He 
reported that in October 1993, he was sitting back in a chair 
which flipped backwards and he landed on the floor sitting in 
the chair.  He indicated that he had low back pain and 
bilateral leg pain right away.  The impression was 
degenerative spondylosis was well as isthmic 
spondylolisthesis and grade I spondylolisthesis at L5-S1, 
preexistent and aggravated by his condition secondary to the 
fall at work in October 1993.  Those record show that the 
appellant had surgery in 1994.  A May 1998 examination report 
noted that the appellant had surgery twice in 1994 for 
injuries associated with a fall.  The assessment was chronic 
back pain due to an old injury and two surgical procedures in 
the lumbar area.  


B.  Analysis

A person claiming benefits under laws administered by the 
Secretary of Veterans Affairs (Secretary) must achieve the 
status of claimant before an obligation arises to determine 
whether a claim is well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).  A person who does not attain the status of claimant 
has not submitted a claim.  Sarmiento v. Brown, 7 Vet. App. 
80, 83 (1994).

The term "veteran" means "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable." 38 U.S.C.A. § 101(2) (West 1991).

Compensation is payable to a veteran "[f]or disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. . . ." 38 U.S.C.A. §§ 1110, 
1131 (West 1991).  An award of service connection requires 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred during service, or was due to an incident of same.  
Such a determination requires a finding of current disability 
which is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The term, active military, naval, or air service, includes 
active duty, a period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty. 38 U.S.C.A. § 
101(22), (23), (24) (West 1991); 38 C.F.R. § 3.6(a) (1998).  
See generally Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Active duty for training includes full-time duty 
performed by members of the National Guard of any State.  38 
C.F.R. § 3.6(c) (1998).  Inactive duty training includes duty 
(other than full-time duty) performed by a member of the 
National Guard of any State.  38 C.F.R. § 3.6(d) (1998).

The appellant asserts that he injured his back while during 
sit-ups during active duty for training in 1975 and that he 
has had continued low back pain as a result of that injury up 
to the present time.  The record on appeal reflects that the 
appellant had several periods of active duty for training.  
The determinative question, therefore, as to whether this 
appellant served in the "active military, naval, or air 
service" is whether during any period of active duty for 
training he was disabled from a disease or injury incurred in 
or aggravated in line of duty.  After a full review of the 
record, the Board concludes that the evidence fails to 
establish that the appellant was disabled from an injury in 
the line of duty during a period of active duty for training.

The record reflects that the appellant served on active duty 
for training from November 21, 1974 to March 29, 1975.  The 
service medical records show that the appellant was seen in 
March 1975 for complaints of low back pain.  However, the 
appellant did not report an injury to the back at that time 
and there is no evidence of a back injury during that period 
of active duty for training.  The appellant also had a period 
of active duty for training in May 25, 1985 to June 6, 1985.  
The service medical records show that in June 1985, the 
appellant was seen for back pain which occurred after he 
pulled up a tent and the assessment was lumbar sprain.  That 
record does not indicate that the appellant had a back injury 
as alleged, prior to that incident.  There was no further 
treatment shown for that complaint of back pain and on 
examination in May 1986, there were no further complaints of 
back pain and the clinical evaluation of the spine was 
normal.

The record contains numerous medical records dated from 1989 
to 1998 which show that the appellant has suffered several 
on-the-job back injuries and has undergone several surgeries 
for that disability. Those records fail to show that the 
appellant ever reported the he had a back injury in service 
in 1975.  In only one instance, he reported intermittent back 
pain since in 1974, without mentioning any history of a back 
injury while on duty with the National Guard.  In addition, 
there are no medical opinions contained in any of those 
medical records relating his current low back disability to 
any event during active duty for training, including the 
alleged 1975 back injury.  

The appellant has submitted the 1996 statement of Dr. Fender, 
who indicated that he saw the appellant in 1975 for 
complaints of back pain due to an injury during active 
service.  Dr. Fender's statement was made on the basis of the 
history as provided by the appellant.  It must also be 
pointed out that the statement was made based on remote 
memory of a visit with the appellant over 20 years earlier, 
because Dr. Fender has indicated that his contemporaneous 
records have been destroyed. The diagnosis set forth in this 
letter clearly relies upon the appellant's medical history as 
provided by the appellant.  In contrast to Dr. Fender's 
statement, there are numerous medical records which show that 
the appellant received repeated treatment for a low back 
disability and never once reported an injury in service.  The 
United States Court of Veterans Appeals (Court) has held that 
when a medical opinion relies at least partially on the 
appellant's rendition of his or her medical history, the 
Board is not bound to accept the medical conclusions offered, 
as they have no greater probative value than the facts 
alleged by the appellant.  Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  Although the Board cannot ignore or disregard 
the statement of Dr. Fender, Willis v. Derwinski, 1 Vet. App. 
66, 70 (1991), the Board is free to discount the credibility 
of a physician's statement.  Sanden v. Derwinski, 2 Vet. App. 
97, 101 (1992). The Board finds that the statement of Dr. 
Fender is not credible because the statement is vague, based 
on remote memory and is not supported by the evidence which 
fails to show that the appellant had a back injury during the 
period of active duty for training in 1975.

The Board concludes that the medical evidence of record, with 
the exception of Dr. Fender's statement, has more probative 
value than testimony of the appellant.  The Board must 
explicitly determine the credibility of an appellant's 
account when it is one of the bases for the benefit which he 
seeks.  See Ashmore v. Derwinski, 1 Vet. App. 580, 583 
(1991); 38 U.S.C.A. § 7104(d)(1) (West 1991).  The numerous 
medical records and the records of the Social Security 
Administration fail to show that the appellant even once 
reported a back injury in service.  The appellant contends 
that his current low back disability is the result of back 
injury in 1975.  However, the appellant has not presented any 
competent medical evidence establishing a causal relationship 
between the current low back disability and the complaints of 
back pain made during the periods of active duty for 
training.  The Court has held that  the appellant's own lay 
opinion cannot constitute competent evidence concerning a 
question of medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Accordingly, in light of the fact that the appellant is not a 
"veteran" as defined by applicable law and VA regulations, 
basic eligibility for service connection has not been 
established.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

